DETAILED ACTION
This office action follows a reply filed on April 25, 2022.  Claims 1-6, 12-15, 18-20 have been amended.  Claims 1-16 an 18-20 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have limited the makeup of the grey colorant, which was not previously required by all claims; however, upon further consideration, new ground(s) of rejection will be applied below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 is objected to because of the following informalities:
Claim 11 is objected to because it includes a reference character which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Please enclose the reference character A.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 7,420,007) in view of Krause (US 2013/0190432), and further in view of Anderlik (WO 2010/089241) and Hoerold (US 2016/0009918), as evidenced by US 2006/0226404, WO 02/18493, Ciba (Ciba Melapur 200/70, Ciba, October 2004, 2 pages), US 2018/0072873 and CN 103772972.
Bauer exemplifies a composition comprising the following (col. 17-18, Example 17):
52 wt% nylon 6,6, which meets applicants’ component (A);
30 wt% glass fibers, which meets applicants’ component (B);
5.7 wt% melamine polyphosphate, Melapur 200/70, which as evidenced by US ‘404, has a degree of condensation of 108 and as evidenced by Ciba is a white powder having a particle size of up to 70 micron, and meets applicants’ component (F); 
0.9 wt% zinc borate; and 
11.4 wt% of a dialkylphosphinic salt composition of Example 4 comprising 96.5 mol% (96.7 wt%) of Al salt of diethylphosphinic acid, 2.7 mol% (2.5 wt%) of Al salt of ethylbutylphosphinic acid, and 0.8 mol% (0.8 wt%) of Al salt of ethylphosphonic acid, which meets applicants’ components (C), (D) and (E), respectfully, suggesting the composition as comprising 11 wt% (C), 0.3 wt% (D) and 0.1 wt% (E);
wherein the composition provides a UL94 rating of V-0 at a thickness of 1.5 mm.
Bauer teaches the particle size of the flame retardant composition as preferably from 1-100 micron (col. 7, ll. 38-40).  Bauer teaches the compositions as suitable for preparing molded articles, including casings for electrical and electronics (col. 11, ll. 47-56).
Bauer teaches that dialkylphosphonic salts and processes for their preparations are known, teaching that they typically comprise solvent and undesired telomeric by-products arising from the use of solvents during the preparation (col. 1, ll. 8-17).  Bauer teaches that by using dialkylphosphinic salts with particularly low content of residual solvent and of telomeric products, a lower level of polymer degradation during processing can be obtained, compared to those with higher telomeric content.

Krause exemplifies a composition comprising the following (p. 11, Table 2, Example 15):
49.55 wt% nylon 6,6, which meets applicants’ component (A);
30 wt% glass fibers, which meets applicants’ component (B);
15 wt% DEPAL, aluminum salt of diethylphosphinic acid, which meets applicants’ component (C); 
2 wt% PHOPAL, which meets applicants’ component (H) inorganic phosphonate;
3 wt% MPP, melamine polyphosphate;
0.25 wt% CaV 102 lubricant and 0.20 wt% Sandostab P-EPQ phosphonite antioxidant, which meets applicants’ component (I)
Krause shows that when PHOPAL is used in combination with DEPAL, the flame retardancy is improved, specifically the afterflame time is reduced, compared to using DEPAL alone (p. 10, Table 1).  Krause also shows that when PHOPAL is used in combination with DEPAL, the MVR is decreased, improving processability of the composition and preventing discoloration of the composition.  Krause teaches the composition as having a UL94 rating of V-0 at 0.8 mm thickness and providing a white color.  Krause teaches that the polyamides can be colored (p. 10, [0238]).

Additionally it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added PHOPAL to the composition of Bauer, as Krause teaches that the combination of PHOPAL with dialkylphosphinates provides improved flame retardancy and processability of fiber filled polyamides.
Alternatively, adding the telomeric mixture of Bauer in place of DEPAL in Krause is prima facie obvious, as Bauer teaches that by using dialkylphosphinic salts with particularly low content of residual solvent and of telomeric products, a lower level of polymer degradation during processing can be obtained, compared to those with higher telomeric content.

Bauer teaches the use of the polymer compositions for moldings such as lamp sockets/holders, plugs and multipoint connectors, casing for capacitors or connectors, and reflectors (col. 11, ll. 52-56).
Krause teaches the inclusion of pigments but does not teach or suggest the specific types of pigment.
Anderlik teaches black or gray colored fiber reinforced thermoplastic molding compounds for automobile parts, plastic parts in lamps/lighting elements, etc., where the thermoplastic compound can include polyamides (p. 4), and t0.01-20 wt% grey or black colorant, such as carbon black, graphite, graphene, nigrosine, bone charcoal, iron oxide black, spinel black, manganese black, cobalt black and antimony black, and other pigments to provide different shades of black/grey, and include white pigments such as titanium dioxide, zinc oxide, zinc sulfide, etc. (p. 8).
Hoerold teaches flame-retardant polyamide compositions comprising DEPAL and PHOPAL, having a high level of electrical properties, teaching the inclusion of inorganic pigments, such as titanium dioxide, zinc sulfide or carbon black (p. 5, [0081]), suggesting that these compounds are suitable colorants for polyamides comprising DEPAL and PHOPAL flame retardants.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have colored the compositions of Bauer and/or Krause grey, as Anderlik teaches that lamp parts are typically colored black/grey, and Hoerold teaches that a carbon black and titanium dioxide are suitable colorants for polyamides flame retarded with DEPAL and PHOPAL.
Bauer in view of Krause and Anderlik and Hoerold is prima facie obvious, and alternatively, Krause in view of Bauer and Anderlik and Hoerold is prima facie obvious over instant claims 1-6, 8, 10-15 and 16-20.
As to claims 7 and 9, the prior art references do not teach the GWFI or CTI of the compositions, as claimed; however, Bauer in view of Krause and Anderlik and Hoerold suggest the claimed compositions within the claimed amounts.  Therefore, one of ordinary skill in the art would expect the GWFI and CTI to be the same as claimed, as CN ‘972 teaches that dialkyl phosphinates provide a CTI of at least 500, and a combination of DEPAL and MPP provides a GWFI of 960, where the addition of PHOPAL to DEPAL also improves the GWFI, as evidenced by US ‘873 (p. 10, Table 1).
As to claim 16, Melapur 200/70 has a processing window of up to 320ºC and a volatility beginning around 355ºC, as evidenced by Ciba (pp. 1-2).

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely WO ‘786 argued in the response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766